DETAILED ACTION

This communication is in response to the Amendments and Arguments filed on 14 January 2021. Claims 1-19 are pending and have been examined. 
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.

Response to Amendments and Arguments
The applicant’s remarks and arguments have been carefully considered, but they are moot under new grounds for rejection. The amendment to claim 1 which necessitates a new reference is “determining final matching degree based on the determined matching degree and a setting weight of the corresponding matching information; and extracting contact information matching the to-be-recognized contact information from the address book based on the final 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105187656, hereinafter referred to as Document 1, in view of CN 106603792, hereinafter referred to as Document 2, and further in view of US 20190163786, hereinafter referred to as Bansal et al.  

Regarding claim 1 (currently amended), Document 1 discloses a method for extracting information (“first aspect present invention embodiment proposes a kind of address book contact matching process,” Document 1, 3rd para of Invention Content. Here, contact information is extracted from an address book.), comprising: 

receiving and parsing voice information of a user to generate text information corresponding to the voice information (“The voice messaging that user sends is obtained, and the voice messaging is identified as text message,” Document 1, 3rd para of Invention Content.); 

acquiring an address book of the user, the address book comprising at least two pieces of contact information (“Obtain multiple contacts in address list People's information; The multiple associated person information is converted into corresponding second phone sequence respectively, and according to the second phone sequence The second status switch of column-generation,” Document 1, 3rd para of Invention Content. The examiner interprets “multiple contacts” as at least two pieces of contact information, and “second phone sequence” as generating matching information based on the contact information.); and

Calculate the similarity of the first state sequence and the multiple second status switch,” Document 1, 3rd para of Invention Content.  The examiner interprets “calculate the similarity” as a matching degree.).

Document 1, though, does not disclose extracting to-be-recognized contact information from the text information; generating at least two types of matching information based on the to-be-recognized contact information

Document 2 is cited to disclose extracting to-be-recognized contact information from the text information (“Keyword extraction portion 14 is for coming out the participle of predetermined attribute as keyword extraction. The attribute of participle includes surname Family name, name, company name, post name etc., but under normal conditions, extraction obtains surname or number searching can be completed in name. Therefore In the present embodiment, predetermined attribute is surname and name,” Document 2, Specific Embodiment section. And, “By taking appellation " AB company Li Jingli " as an example, " company " " Lee " and " manager " these three words are stored in dictionary, therefore It obtains after mark portion 11 is segmented according to dictionary and obtains " AS/ company/Lee/manager "; Mark portion 11 is then obtained 

generating at least two types of matching information based on the to-be-recognized contact informationKeyword extraction portion 14 is for coming out the participle of predetermined attribute as keyword extraction. The attribute of participle includes surname Family name, name, company name, post name etc., but under normal conditions, extraction obtains surname or number searching can be completed in name. Therefore In the present embodiment, predetermined attribute is surname and name,” Document 2, Specific Embodiment section.); and

wherein the method is performed by at least one processor (Also, Document 2, para 1, Summary of the Invention, teaches a telephone, which implies a processor.). Document 2 benefits Document 1 by allowing an address book to be searched by keyword and the corresponding contact information retrieved (Document 2, Summary of the Invention). Therefore, it would be obvious for one skilled in the art to combine the teachings of Document 1 with those of Document 2 to improve the address book matching process of Document 1.

Neither Document 1 nor Document 2, though, teach determining final matching degree based on the determined matching degree and a setting weight of the corresponding matching information; and extracting contact information matching the to-be-recognized contact information from the address book based on the final 

Bansal et al. is cited to disclose determining final matching degree based on the determined matching degree and a setting weight of the corresponding matching information (“In one implementation, application of a weight to a match score may be performed through multiplication (e.g., weight*match score). The weighted scores may be summed or averaged together to compute a matching score for the record,” Bansal et al., para [0074]. This excerpt explains how a matching score (i.e., final matching degree) is computed based on a weight (i.e., setting weight) and a match score (i.e., matching degree). Also, “A separate weight that is indicated in the ranking metadata 128 for each match score. For example, as shown in FIG. 14, a weight of “100” is indicated for the match score returned by the method operating on the Street_number field and a weight of “1000” is indicated for the match score returned by the method operating on the Street_Name field,” Bansal et al., para [0076].); and 

final Bansal et al. benefits Document 1 by providing a record matching method which allows certain data fields of a record to be given more importance than others, while incorporating a measure of how well each retrieved data field matches the particular data field of the requested record (Bansal et al., para [0074]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Document 1 with those of Bansal et al. to enhance the address book contact matching process of Document 1.

As to claim 10, apparatus claim 10 and method claim 1 are related as method and apparatus of using same, with each claimed element’s function corresponding to the apparatus. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Document 2, para 1, Summary of the Invention, teaches a telephone, which implies a processor and memory.

As to claim 19, non-transitory computer medium claim 19 and method claim 1 are related as method and non-transitory computer medium of using same, with each claimed element’s function corresponding to the non-transitory computer medium. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Document 2, para 1, Summary of the Invention, teaches a telephone, which implies a processor and memory.


claim 2 (currently amended), Document 1, as modified by Document 2 and Bansal et al., discloses the method according to claim 1, wherein the matching information is pinyin corresponding to the to-be-recognized contact information (Document 1, 3rd para of Background technology); and 

the generating at least two types of matching information based on the to-be- recognized contact information comprises: 

determining a first pinyin corresponding to the to-be-recognized contact information (“The voice messaging that user sends is obtained, and the voice messaging is identified as text message; The text message is converted For the first phone sequence, and first state sequence is generated according to the first phone sequence,” Document 1, 3rd para of Invention Content. The examiner interprets “first phone sequence and first state sequence” as determining a first pinyin corresponding to the to-be-recognized contact information.); and 

determining a second pinyin corresponding to each piece of contact information in the address book (“Obtain multiple contacts in address list People's information; The multiple associated person information is converted into corresponding second phone sequence respectively, and according to the second phone sequence,” Document 1, 3rd para of Invention Content. The examiner interprets “second phone sequence and second state sequence” as determining a second pinyin corresponding to the to-be-recognized contact information.).  

claim 11, apparatus claim 11 and method claim 2 are related as method and apparatus of using same, with each claimed element’s function corresponding to the apparatus. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Document 2, para 1, Summary of the Invention, teaches a telephone, which implies a processor and memory.


Regarding claim 3 (original), Document 1, as modified by Document 2 and Bansal et al., discloses the method according to claim 2, wherein the determining, for each of the at least two types of matching information, a matching degree between the to- be-recognized contact information and each of the at 10least two pieces of contact information based on the type of matching information, comprises: 

importing, for each piece of contact information in the address book, the first pinyin and the second pinyin corresponding to the each piece of contact information 15into a pre-established pinyin similarity model to generate a pinyin similarity between the first pinyin and the second pinyin, wherein the pinyin similarity model is used to represent a corresponding relation between the first pinyin, the second pinyin and the 20pinyin similarity (“The address book contact matching process of the embodiment of the present invention, by will be in voice messaging input by user and address list The associated person information of preservation is respectively converted into first state sequence and the second status switch based on acoustic model, and calculates the two Between similarity,” Document 1, 4rd para of Invention Content. This excerpt shows that contact information is imported from the address book and that a similarity model is 

determining the pinyin similarity as the matching degree between the to-be-recognized contact information and the contact information (“The associated person information of preservation is respectively converted into first state sequence and the second status switch based on acoustic model, and calculates the two Between similarity,” Document 1, 4rd para of Invention Content. The examiner interprets “calculates the two between similarity” as determining the similarity as the matching degree.).  

As to claim 12, apparatus claim 12 and method claim 3 are related as method and apparatus of using same, with each claimed element’s function corresponding to the apparatus. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Document 2, para 1, Summary of the Invention, teaches a telephone, which implies a processor and memory.

Regarding claim 4 (original), Document 1, as modified by Document 2 and Bansal et al., discloses the method according to claim 2, wherein the 25determining, for each of the at least two types of matching information, a matching degree between the to-be-recognized contact information and each of the at least two pieces of contact information based on the type of matching information, comprises:  
30determining, for each piece of contact information 30in the address book, an edit distance between the to-be-recognized contact information and the each piece of contact information based on the first pinyin and the second pinyin corresponding to the contact Specifically, the editing distance between first state sequence and each second status switch can be calculated, and according to editor Distance the second status switch of sequence pair from small to large is ranked up, and is then obtained nearest with first state sequence editing distance N number of second status switch such as 5, and the corresponding associated person information of above-mentioned second status switch is fed back to as candidate result User.After user sees candidate result, the result needed for oneself may be selected and carry out further operating, such as make a phone call, send out short Letter etc..Wherein, editing distance is the minimum edit operation number changed by one between two word strings needed for another.Editor time Number is fewer, and the two similarity is higher,” Document 1, Specific Implementation Mode section. Here, an edit distance is computed based on the first state sequence and the second status. And, Document 1, Specific Implementation Mode section, also discussed the application of edit distance to contact information in the address book.); 5and 
determining the edit distance as the matching degree between the to-be-recognized contact information and the each piece of contact information (   (“Specifically, the editing distance between first state sequence and each second status switch can be calculated, and according to editor Distance the second status switch of sequence pair from small to large is ranked up, and is then obtained nearest with first state sequence editing distance N number of second status switch such as 5, and the corresponding associated person information of above-mentioned second status switch is fed back to as candidate result User.After user sees candidate result, the result needed for oneself may be selected and carry out further operating, such as make a phone call, send out short Letter etc..Wherein, editing distance is the minimum edit operation number changed by one between two word strings needed for another.Editor time Number is fewer, and the two similarity is higher,” Document 1, Specific Implementation Mode section. Here, an edit distance is computed based on the first state sequence and the second status.).  
As to claim 13, apparatus claim 13 and method claim 4 are related as method and apparatus of using same, with each claimed element’s function corresponding to the apparatus. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Document 2, para 1, Summary of the Invention, teaches a telephone, which implies a processor and memory.


Regarding claim 5 (currently amended), Document 1, as modified by Document 2 and Bansal et al., discloses the method according to claim 1, wherein the matching information is sound wave information corresponding to the to-be-recognized contact information (Document 1, 3rd para Invention content); and 

the generating at least two types of matching information based on the to-be- recognized contact information, comprises: 

acquiring first sound wave information corresponding to the to-be-recognized contact information (“The voice messaging that user sends is obtained, and the voice messaging is identified as text message; The text message is converted For the first phone sequence, and first state sequence is generated according to the first phone sequence,” Document 1. Here, “first phone sequence” corresponds to first sound wave information.); and 

acquiring, for each piece of contact information in the address book, second sound wave information corresponding to the each piece of contact information (“The voice messaging that user sends is obtained, and the voice messaging is identified as text message; The text message is converted For the first phone sequence, and first state sequence is generated according to the first phone sequence; Obtain multiple contacts in address list People's information; The multiple associated person information is converted into corresponding second phone sequence respectively, and according to the second phone sequence The second status switch of column-generation; Calculate the similarity of the first state sequence and the multiple second status switch,” Document 1, 3rd para of Invention Content. Here, the voice messaging is sound wave information, and the phone sequences are pieces of contact information. And, “second phone sequence” corresponds to second sound wave information.). 

As to claim 14, apparatus claim 14 and method claim 5 are related as method and apparatus of using same, with each claimed element’s function corresponding to the apparatus. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Document 2, para 1, Summary of the Invention, teaches a telephone, which implies a processor and memory.


Regarding claim 6 (original), Document 1, as modified by Document 2 and Bansal et al., discloses the method according to claim 5, wherein the determining, for each of the 

determining, for each piece of contact information in the address book, a similarity between the first sound wave information and the second sound wave information corresponding to the each piece of contact 30information as the matching degree between the to-be-31recognized contact information and the each piece of contact information (“The voice messaging that user sends is obtained, and the voice messaging is identified as text message; The text message is converted For the first phone sequence, and first state sequence is generated according to the first phone sequence; Obtain multiple contacts in address list People's information; The multiple associated person information is converted into corresponding second phone sequence respectively, and according to the second phone sequence The second status switch of column-generation; Calculate the similarity of the first state sequence and the multiple second status switch,” Document 1, 3rd para of Invention Content. Here, the voice messaging is sound wave information, and the phone sequences are pieces of contact information.).  

As to claim 15, apparatus claim 15 and method claim 6 are related as method and apparatus of using same, with each claimed element’s function corresponding to the apparatus. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Document 2, para 1, Summary of the Invention, teaches a telephone, which implies a processor and memory.

Regarding claim 7 (currently amended), Document 1, as modified by Document 2 and Bansal et al., discloses the method according to claim 1, wherein the matching information is a name keyword (Document 2, 1st para, Summary of invention); and 

the generating at least two types of matching information based on the to-be- recognized contact information, comprises: 

extracting a name keyword from the to-be-recognized contact information (“Keyword extraction portion 14 is for coming out the participle of predetermined attribute as keyword extraction. The attribute of participle includes surname Family name, name, company name, post name etc., but under normal conditions, extraction obtains surname or number searching can be completed in name. Therefore In the present embodiment, predetermined attribute is surname and name,” Document 2, Specific Embodiment section.); and 

the determining, for each of the at least two types of matching information, a matching degree between the to-be-recognized contact information and each of the at least two pieces of contact information based on the type of matching information, comprises: 
determining, for each piece of contact information in the address book, a duplication degree between the name keyword and the each piece of contact information as the matching degree between the to-be-recognized contact information and the each piece of contact information (“The associated person information of preservation is respectively converted into first state sequence and the second status switch based on acoustic model, and calculates the two Between similarity,” Document 1, 4rd para of 
As to claim 16, apparatus claim 16 and method claim 7 are related as method and apparatus of using same, with each claimed element’s function corresponding to the apparatus. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Document 2, para 1, Summary of the Invention, teaches a telephone, which implies a processor and memory.


Regarding claim 8 (currently amended), Document 1, as modified by Document 2 and Bansal et al., discloses the method according to claim 1, wherein the matching information is a title keyword (Document 2, last para, Summary of the invention); and 

the generating at least two types of matching information based on the to-be- recognized contact information, comprises: 

extracting a title keyword from the to-be-recognized contact information (“Mark portion 11 is obtained contact person's appellation in the local address book got is segmented and marked according to participle library Address, Business Name, position title and surname included in it and title are labeled by note, and by these attributes It is correspondingly stored in storage unit 23, obtains mark address list corresponding with local address book content. In the mark address list Each contact person's appellation has been divided into a certain number of participles, and each participle all has specific attribute,”  Document 2, Specific Embodiment section.).

claim 17, apparatus claim 17 and method claim 8 are related as method and apparatus of using same, with each claimed element’s function corresponding to the apparatus. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Document 2, para 1, Summary of the Invention, teaches a telephone, which implies a processor and memory.

Regarding claim 9 (original), Document 1, as modified by Document 2 and Bansal et al., discloses the method according to claim 8, wherein the determining, for each of the at least two types of 32matching information, a matching degree between the to-be-recognized contact information and each of the at least two pieces of contact information based on the type of matching information, comprises:  

5acquiring pre-generated title relationship information, wherein the title relationship information is used to indicate an association relationship between titles expressing the same meaning (“Mark portion 11 is obtained contact person's appellation in the local address book got is segmented and marked according to participle library Address, Business Name, position title and surname included in it and title are labeled by note, and by these attributes,” Document 2, Specific Embodiment section. Here, for example, “position title”, “business name”, and “surname” are associated with one another and refer to the same entity.); 

acquiring a target title including the same meaning 10as the title keyword based on the title relationship information (“Mark portion 11 is obtained contact person's appellation in the local address book got is segmented and marked according to participle library Address, Business Name, position title and surname included in it and title are labeled by note, and by these attributes,” Document 2, Specific Embodiment section. Here, for example, “position title”, “business name”, and “surname” are associated with one another and refer to the same entity.); and 

selecting, for each piece of contact information in the address book, a maximum matching degree as the matching degree between the to-be-recognized contact 15information and the each piece of contact information, from a matching degree between the title keyword and the each piece of contact information and a matching degree between the target title and the each piece of contact information (“The associated person information of preservation is respectively converted into first state sequence and the second status switch based on acoustic model, and calculates the two Between similarity, and selection with highest N number of second status switch of first state sequence similarity, by above-mentioned second state sequence,” Document 1, 4rd para of Invention Content. The examiner interprets “calculates the two between similarity” as determining the similarity as the matching/duplication degree and “selection with highest N number” as maximum matching degree.).  

As to claim 18, apparatus claim 18 and method claim 9 are related as method and apparatus of using same, with each claimed element’s function corresponding to the apparatus. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Document 2, para 1, Summary of the Invention, teaches a telephone, which implies a processor and memory.


Claim 20 canceled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure and is listed in form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656